Citation Nr: 0633207	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  Further, the record reflects he had additional service 
in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which established service connection for a left 
knee disability.  An initial noncompensable (zero percent) 
rating was assigned effective from the date of the claim for 
service connection, June 29, 2001.  The veteran appealed, 
contending that a higher rating was warranted.  He did not 
express disagreement with the effective date assigned.

The veteran provided testimony at a hearing before personnel 
at the RO in October 2002, and before the undersigned Acting 
Veterans Law Judge in June 2003.  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.

In October 2003, the Board remanded the case for further 
evidentiary development.  While on remand, the RO promulgated 
a June 2004 rating decision which assigned a 10 percent 
rating for chondromalacia of the left knee, effective June 
29, 2001.

By a July 2005 decision, the Board confirmed and continued 
the 10 percent rating for the veteran's chondromalacia of the 
left knee based upon limitation of motion.  In addition, the 
Board assigned a separate rating of 10 percent for recurrent 
subluxation or lateral instability of the left knee.

The veteran appealed the Board's July 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an April 2006 Order, the Court, pursuant to a Joint 
Motion, vacated the Board's decision to the extent it denied 
an initial rating in excess of 10 percent for chondromalacia 
of the left knee, and remanded the issue for additional 
proceedings consistent with the Joint Motion.  As neither the 
Court's Order or the underlying Joint Motion addressed the 
appropriate disability rating for subluxation and/or 
instability of the left knee, that issue is no longer before 
the Board and will not be address in this decision.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record consistently shows that the veteran's service-
connected chondromalacia of the left knee is manifested by 
painful motion.  However, even with the veteran's complaints 
of pain, the record does not reflect that that his left knee 
has flexion limited to 45 degrees or less, nor extension 
limited to 10 degrees or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a [Diagnostic Codes 
5010, 5260, 5261] (2006); VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Board notes 
that while the veteran was provided with the requisite 
notification regarding his claim of service connection for 
the left knee prior to the May 2002 rating decision, he was 
not provided with preadjudication notice regarding the 
disability rating(s) for such a condition.  Nevertheless, 
following the Board's remand the veteran was provided with 
adequate notice pursuant to a December 2003 letter.  In 
essence, this letter informed the veteran of what was 
necessary to substantiate his claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in a January 2004 statement, the 
veteran's accredited representative cited to relevant 
statutory and regulatory provisions regarding VA's duties to 
notify and assist.  Moreover, in both the Joint Motion and 
the more recent September "2005" statement, the 
representative cited to various regulatory provisions 
regarding the current claim for a rating in excess of 10 
percent for chondromalacia of the left knee, including 
Diagnostic Codes 5260 and 5261.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (4) degree of disability, is the focus 
of this appeal.  As service connection has been established 
for the veteran's left knee, elements (1) through (3) are 
clearly not in dispute.  Moreover, as noted in the 
Introduction, the veteran has not disagreed with the 
effective date assigned for his left knee, and that issue is 
not currently before the Board.  The Board acknowledges that 
the December 2003 letter did not contain the same language 
regarding disability ratings as discussed by Court in 
Dingess/Hartman.  Nevertheless, as noted above, the veteran 
has indicated familiarity with the relevant regulatory 
provisions for evaluating his service-connected disability.  
Moreover, for the reasons stated below, the preponderance of 
the evidence is against the veteran's claim.  Consequently, 
any deficiency regarding the notification provided as to 
either the veteran's disability rating(s) or effective 
date(s) thereof has been rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield, 
supra; see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file.  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
As noted in the Introduction, he had the opportunity to 
provide evidence and testimony in support of his claim at the 
October 2002 and June 2003 hearings.  The record also 
reflects that he was accorded VA medical examinations which 
evaluated the severity of the left knee in December 2001, 
November 2002, and August 2004.  He has not indicated that 
the left knee has increased in severity since the last VA 
medical examination.  Consequently, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003. 38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The Joint Motion which was the basis for the Court's April 
2006 Order contended, in essence, that the July 2005 Board 
decision should be vacated and remanded for because the Board 
did not adequately address the applicability of VAOPGCPREC 9-
04.  In that precedent opinion, VA's Office of General 
Counsel held that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for the same joint. 

The July 2005 Board decision did cite to VAOPGCPREC 9-04.  
However, the Joint Motion noted that the Board held in that 
decision that the veteran was not entitled to a 20 percent 
rating under either Diagnostic Code 5260 or 5261, but did not 
consider whether separate ratings were warranted.  Thus, the 
Joint Motion contended a remand was required for the Board to 
consider assigning separate ratings in accord with VAOPGCPREC 
9-04.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a rating in excess of 10 percent 
for chondromalacia of the left knee, to include separate 
ratings pursuant to VAOPGCPREC 9-04.

The December 2001 VA examination showed the left knee to have 
flexion to 150 degrees, and extension to a neutral position.  
The subsequent November 2002 VA examination showed extension 
of the left knee to zero degrees, and flexion to 135 degrees 
with some crepitus in the knee, mainly about the patellar 
area.  As such, neither of these examinations showed 
limitation of flexion or extension to the extent necessary to 
warrant even a compensable rating of 10 percent under either 
Diagnostic Code 5260 or 5261.

However, as noted in the October 2003 remand, neither of 
these examinations provided an adequate discussion regarding 
the effect of the veteran's complaints of pain on range of 
motion testing.  Therefore, the Board remanded the case for 
the veteran to be accorded another VA examination, as well as 
to obtain additional medical records.

While on remand, the additional evidence obtained included a 
private functional capacity evaluation report dated in April 
2004, which noted flexion to112 degrees in the supine 
position.  This report also reflects that the veteran had 
difficulty with the last 10 degrees of knee extension while 
supine, but demonstrated full knee extension when standing.  

In August 2004, the veteran underwent a new VA examination in 
accord with the Board's remand directives.  At this 
examination, range of motion of the left knee was found to be 
normal with full extension and flexion to 140 degrees 
actively, passively, repetitively, and against resistance.  
There was no weakened movement, excess fatigability, or 
incoordination.  There was also no loss of motion due to 
ankylosis, pain, fatigue, weakness, or lack of endurance on 
repetition.  

Thus, even with the veteran's complaints of pain, the record 
does not reflect any distinctive period(s) where the 
veteran's left knee was manifested by flexion limited to 45 
degrees or less, nor extension limited to 10 degrees or more.  
The Board acknowledges that the April 2004 functional 
capacity evaluation report noted extension limited to 10 
degrees in the supine position, but that he was able to 
obtain full extension when standing.  As such, these records 
indicate full/normal extension of the left knee.  
Consequently, the objective medical evidence consistently 
reflects that the veteran did not meet or nearly approximate 
the criteria for a compensable rating under either Diagnostic 
Code 5260 or 5261.

The Board further notes the even if it were to find that the 
April 2004 report's finding that extension was limited to 10 
degrees of extension in the supine position, this would 
warrant no more than the current 10 percent rating under 
Diagnostic Code 5261, which is the current rating.  Since 
this report reflects he did not warrant a compensable rating 
under Diagnostic Code 5260, the veteran would have been 
entitled to no additional benefits during this period.  As 
already noted, the subsequent August 2004 VA examination 
showed full and normal flexion and extension of the left 
knee.

The Board acknowledges that the veteran is entitled to the 
current 10 percent rating for his chondromalacia of the left 
knee based upon painful motion of a major joint.  See 38 
C.F.R. §§ 4.45(f) and 4.71a, Diagnostic Code 5003.  However, 
since the competent medical evidence does not reflect 
limitation of motion to the extent necessary for even a 
compensable rating under the relevant Diagnostic Codes, he is 
clearly not entitled to a schedular rating in excess of 10 
percent in this case.  Moreover, with respect to VAOPGCPREC 
9-04, as limitation of both flexion and extension of the 
veteran's left knee is noncompensably disabling under the 
relevant Diagnostic Codes, separate compensable ratings are 
clearly not warranted in this case.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria necessary for a 
rating in excess of 10 percent for his chondromalacia of the 
left knee, to include separate compensable ratings pursuant 
to Diagnostic Codes 5260 or 5261.  In making this 
determination, the Board notes that it acknowledged the 
veteran's complaints of pain as supporting the current 10 
percent rating, and took into consideration the potential 
applicability of "staged" ratings pursuant to Fenderson, 
supra.  However, as detailed above, even with the veteran's 
complaints of knee pain, the objective medical evidence did 
not indicate any distinctive periods where the veteran met or 
nearly approximated the criteria for a compensable rating 
under both of the potentially applicable Diagnostic Codes.  
As detailed above, even with the April 2004 report's 
indication of 10 degrees of extension in the supine position, 
the veteran had full extension in the standing position, and 
he did not satisfy the criteria for a compensable rating 
based upon limitation of flexion under Diagnostic Code 5260.  
Simply put, as the record does not reflect he ever satisfied 
the criteria for two separate compensable ratings under the 
relevant Diagnostic Codes, he is not entitled to a "staged" 
rating in excess of 10 percent.

Moreover, with respect to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, the Board wishes to reiterate that 
the August 2004 VA examination specifically found the range 
of motion of the left knee to be normal with full extension 
and flexion to 140 degrees actively, passively, repetitively, 
and against resistance; that there was no weakened movement, 
excess fatigability, or incoordination; and that there was no 
loss of motion due to ankylosis, pain, fatigue, weakness, or 
lack of endurance on repetition.  Consequently, these 
provisions do not warrant a rating in excess of 10 percent 
based on the facts of this case.

The record also reflects that the RO considered whether the 
veteran was entitled to an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1), which provides that in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

In this case, the veteran does not contend, nor does the 
evidence demonstrate, that his left knee disability resulted 
in frequent periods of hospitalization.  The Board 
acknowledges that the veteran has submitted evidence which 
indicates he is asserting that his left knee has resulted in 
marked interference with employment.  For example, a May 2004 
statement from his employer asserts that the veteran has not 
worked since March 2004 to the present due to left knee and 
left ankle problems.  However, the April 2004 functional 
capacity evaluation indicated that the veteran was physically 
capable of returning to his previous employment as a mail 
carrier with light duty restrictions.  The evaluator noted 
that the comparison of his demonstrated residual capacities 
to the demands of his current job should be used for to work 
consideration at this time.  In other words, the objective 
medical evidence clearly demonstrates that veteran's 
disability does not prevent him from performing his job as a 
mail carrier.  While his disability does show an adverse 
effect upon employment, the record indicates that this level 
of impairment is adequately compensated by the current 
schedular rating.  There is no showing that the veteran's 
left knee disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
a rating in excess of 10 percent for chondromalacia of the 
left knee, to include separate ratings pursuant to VAOPGCPREC 
9-04 and an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Therefore, the benefit sought on appeal is denied.

ORDER

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the left knee is denied.



____________________________________________
J. ANDREW AHLBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


